PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Hyesook Kim
Application No. 16/259,499
Filed:  January 28, 2019
Attorney Docket No.  
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78
:

			
This is a decision on the petition under 37 CFR 1.78(c), filed April 19, 2021, to accept the unintentionally delayed claim for the benefit of priority of a prior-filed provisional application.

The petition under 37 CFR 1.78(c) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(a)(4). In addition, the petition under 37 CFR 1.78(c) must be accompanied by:

the reference required by 35 USC 119(e) and paragraph (a)(3) of this section 
to the prior-filed provisional application, unless previously submitted.

the petition fee set forth in 1.17(m), and

3. 	a statement that the entire delay between the date the claim was due under 
paragraph (a)(4) of this section and the date the claim was filed was unintentional.

The instant non-provisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed provisional application is submitted after the expiration of the period specified in 37 CFR 1.78(a).  

The petition does not, however, comply with item (1) above.

It is noted that the corrected Application Data Sheet filed on April 19, 2021, does not set out a benefit claim to a provisional application. The “Domestic Benefit/National Stage Information” section of the corrected ADS filed on April 19, 2021, is blank. The renewed petition under 37 CFR 1.78(c) is required to be accompanied by corrected ADS that is the reference required by 35 USC 119(e) and 37 CFR 1.78(a)(3), that sets forth the benefit claim to the provisional application. The corrected ADS must also be in compliance with 37 CFR 1.76(c)(2).1 

NO ADDITIONAL PETITION FEE IS REQUIRED UPON FILING THE RENEWED PETITION.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB

Any questions concerning this matter may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        






















    
        
            
    

    
        1 (2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371 .